               Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 1 of 31



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

PAICE LLC and THE ABELL FOUNDATION,
INC.,

                                     Plaintiffs,
                                                                 C.A. No. _________________
                           v.
                                                                 JURY TRIAL DEMANDED
BAYERISCHE MOTOREN WERKE, A.G.
BMW OF NORTH AMERICA, LLC

                                    Defendants.


                                             COMPLAINT

          1.       Plaintiffs Paice LLC (“Paice”) and The Abell Foundation, Inc. (“Abell”)

(collectively referred to as the “Plaintiffs”) by and through their attorneys bring this Complaint

for patent infringement and demand for jury trial against Defendants Bayerische Motoren Werke

AG and BMW of North America, LLC (collectively, “BMW”) and allege as follows:

                                              OVERVIEW

          2.       This is an action by Paice (Power Assisted Internal Combustion Engine), a small

Maryland-based company that invented groundbreaking hybrid vehicle technology, and Abell, a

Baltimore-based charitable organization dedicated to fighting urban poverty and finding

solutions to intractable problems confronting Maryland residents. Consistent with its mission,

Abell has invested millions of dollars to support Paice's efforts to develop and promote its

innovative hybrid electric technology that improves fuel efficiency and lowers emissions, while

maintaining superior driving performance. Paice and Abell are co-owners of multiple

foundational patents related to hybrid technology. Paice’s technology has now been licensed by

many major automakers, including Toyota, Ford, Hyundai, Kia, Honda, and others.




12179/6/03213137.DOCXv1
               Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 2 of 31



          3.       In the face of universal industry recognition for Paice’s patents, BMW has

continued to sell hybrid vehicles throughout the United States without compensating Paice and

Abell for the very foundational hybrid technology that is critical to the success of so many hybrid

vehicles on the road today, including BMW’s. And BMW is well aware that it is trampling on

the rights of Paice and Abell who are no strangers to BMW. Long ago when BMW was

entrenched manufacturing environmentally harmful diesel-based vehicles along with its German

counterparts, Paice demonstrated to BMW that Paice’s technology made it possible to build a

commercially viable hybrid vehicle that would be fuel-efficient, cost-effective, and produce low-

emissions without sacrificing driving performance.

          4.       Since the early 2000’s, Paice taught BMW its patented technology through

numerous interactions, including in-person discussions and sharing of technical materials, with

BMW’s senior management and engineers. Like many other large auto manufacturers who have

now taken a license to Paice’s patents, BMW eventually dismissed Paice after learning what it

could about Paice’s technology. And despite its misguided focus on diesel, BMW, like all other

auto manufacturers, eventually began selling hybrid vehicles in order to complete globally and

satisfy U.S. environmental regulations. But unlike its competitors, BMW has refused to

compensate Paice and Abell for Paice’s patented technology. To this day, BMW continues to

knowingly infringe Paice’s patents by selling hybrid vehicles without a license. As more and

more automakers have licensed Paice’s patents over the last decade, BMW now finds itself as

one of the last few holdouts, continuing to sell hybrid vehicles that violate Paice’s patent rights.

BMW has deliberately ignored Paice’s and Abell’s requests to negotiate a license in good faith.

All the while, BMW has closely monitored Paice and its patents. Given BMW’s refusal to




12179/6/03213137.DOCXv1                          2
               Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 3 of 31



license in good faith, Paice and Abell are forced to bring this action against BMW to hold it

accountable for its knowing and ongoing infringement of Paice’s patents.

                                      NATURE OF THE ACTION

          5.       This action for patent infringement arises under the laws of the United States, Title

35 of the United States Code, 35 U.S.C. § 1 et seq.

                                             THE PARTIES

          6.       Paice LLC is a Delaware limited liability company with its principal place of

business at 111 South Calvert Street, Suite 2310, Baltimore, Maryland. Originally established in

1992 by Paice inventor, Dr. Alex J. Severinsky, Paice develops and promotes innovative hybrid

electric vehicle technology that improves fuel efficiency and lowers emissions, while

maintaining superior driving performance. That same year, Paice was accepted into the

University of Maryland’s incubator program, which was created to foster growth of promising

start-up companies in the Maryland community.

          7.       The Abell Foundation, Inc. is a Maryland corporation located at 111 South Calvert

Street, Suite 2300, Baltimore, Maryland. Abell is a non-profit charitable organization dedicated

to fighting urban poverty and finding solutions to intractable problems confronting Maryland

residents. Over the past 60 years, Abell has contributed more than $300 million to support

worthwhile causes across Maryland. It focuses on caring for the underserved and

underprivileged through education, healthcare, and human services initiatives. In addition, Abell

is dedicated to promoting national social objectives, such as increasing energy efficiency and

producing alternative energy, and invests in companies with innovative technologies in these

areas. Abell also invests in promising local companies—including those focused on

environmental issues—with the goal of creating jobs and reinvesting any earnings back into the



12179/6/03213137.DOCXv1                           3
               Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 4 of 31



communities it serves. In 1998, Abell was introduced to Paice through former U.S. Senator

Joseph Tydings and the University of Maryland’s Technology Advancement Program. The

University of Maryland’s Technology Advancement Program was modeled after highly

successful programs at Stanford University, Harvard University, MIT, Caltech and other highly

regarded institutions of higher learning.

          8.       On information and belief, Bayerische Motoren Werke AG is a German company

with a principal place of business at Petuelring 130 D-80788, Munich, Germany.

          9.       On information and belief, BMW of North America, LLC is a limited liability

company organized and existing under the laws of the State of Delaware with a principal place of

business located at 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey, 07677. Defendant

BMW of North America, LLC can be served with process through its registered agent, The

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

Delaware 19801.

                                  JURISDICTION AND VENUE

          10.      This is a civil action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code. Subject matter jurisdiction over the asserted

causes of actions before this Court is, therefore, proper and founded upon 28 U.S.C. §§ 1331 and

1338.

          11.      This Court has personal jurisdiction over BMW because, among other things,

BMW has infringed and caused infringement of Plaintiffs’ patents in Maryland and within this

judicial district through a nationwide channel of distribution in the United States. Moreover,

upon information and belief, BMW has purposefully and voluntarily placed infringing devices in

the stream of commerce with the knowledge and expectation that the same will end up in, and be



12179/6/03213137.DOCXv1                           4
             Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 5 of 31



marketed, sold, and purchased in, Maryland and within this judicial district. For example, upon

information and belief, BMW has entered into a business relationship with its dealers whereby

BMW manufactures infringing devices for its dealers to sell these infringing devices throughout

the United States, including in Maryland. Moreover, BMW of North America, LLC maintains a

Vehicle Distribution Center at the Port of Baltimore, which is an established place of business in

this judicial district.

           12.     Venue is proper in this Court under 28 U.S.C. §§ 1391(b), 1391(c), and 1400(b).

Venue is proper in this judicial district for BMW of North America, LLC pursuant to 28 U.S.C. §

1400(b) because it has committed acts of infringement in this judicial district as set forth above.

In addition, BMW of North America, LLC has a regular and established place of business in this

judicial district. For example, on information and belief, BMW has a Vehicle Distribution

Center at 2700 Broening Highway Baltimore, MD 21222, which is a regular and established

place of business in this judicial district.1 For example, on information and belief, the Vehicle

Distribution Center is a place of business because BMW of North America uses it for, among

other things, customer service and sales support. See id. And on information and belief, BMW

of North America owns, leases, or otherwise exercises possession or control of the Vehicle

Distribution Center.2

           13.     Venue is also proper in this judicial district for Bayerische Motoren Werke AG

pursuant to 28 U.S.C. § 1391(c)(3) because it is not a resident in the United States, and therefore

may be sued in any judicial district.




1
    See, e.g., Exhibit D, BMW Opens its Newest Vehicle Distribution Center at the Port of Baltimore.
2
    See id.

12179/6/03213137.DOCXv1                               5
             Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 6 of 31



                                           PATENTS IN SUIT

          14.      Paice and Abell are co-owners by assignment of all right, title, and interest in and

to United States Patent No. 7,104,347 (“the ’347 patent”). The ’347 patent is entitled “Hybrid

Vehicles” and lists Alex J. Severinsky and Theodore Louckes as inventors. The U.S. Patent

Office issued the ’347 patent on September 12, 2006. A true and correct copy of the ’347 patent

is attached hereto as Exhibit A.

          15.      Paice and Abell are co-owners by assignment of all right, title, and interest in and

to United States Patent No. 7,237,634 (“the ’634 patent”). The ’634 patent is entitled “Hybrid

Vehicles” and lists Alex J. Severinsky and Theodore Louckes as inventors. The U.S. Patent

Office issued the ’634 patent on July 3, 2007. A true and correct copy of the ’634 patent is

attached hereto as Exhibit B.

          16.      Paice and Abell are co-owners by assignment of all right, title, and interest in and

to United States Patent No. 8,630,761 (“the ’761 patent”). The ’761 patent is entitled “Hybrid

Vehicles” and lists Alex J. Severinsky and Theodore Louckes as inventors. The U.S. Patent

Office issued the ’761 patent on January 14, 2014. A true and correct copy of the ’761 patent is

attached hereto as Exhibit C.

          17.      The ’347, ’634, and ’761 patents are referred to collectively as the “Paice patents.”

                                        PAICE BACKGROUND

          18.      Paice is the creation of inventor Dr. Alex Severinsky, a well-respected and award-

winning electrical engineer. Dr. Severinsky received a Ph.D. in electrical engineering in 1975

and left the Soviet Union for the United States in 1978, shortly before America struggled through

the second oil embargo. Having escaped standing in long lines to buy food in the Soviet Union,

Dr. Severinsky marveled that people in the U.S. were lining up for gasoline. He soon began

looking for ways to reduce America’s dependence on foreign oil. He studied a range of methods

12179/6/03213137.DOCXv1                           6
             Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 7 of 31



of vehicle propulsion and concluded that a powertrain utilizing both internal combustion engine

and electric motor power had the greatest potential for reducing fuel consumption without

sacrificing vehicle performance.

          19.      In 1992, Dr. Severinsky formed Paice (Power Assisted Internal Combustion

Engine), and as a result of its inventive endeavors, Paice holds a number of foundational patents

related to hybrid vehicles. Paice has been awarded a total of 30 U.S. and foreign patents. Paice’s

first patent, U.S. Patent No. 5,343,970 (“the ‘970 patent”), was issued in 1994, based on a filing

date in 1992. The Asserted Patents are all in the family of patents related to U.S. Patent No.

6,209,672 (“the ’672 patent”), which contains over a dozen U.S. patents stemming from

applications originally filed in 1998. They are directed to hybrid vehicle technologies including

hybrid topologies and methods of control to optimize vehicle performance, fuel economy, and

emissions efficiency.

          20.      In October 1999, Paice successfully demonstrated the benefits of its patented

technology at Roush Industries, a U.S. engineering firm. Dynamometer testing of a Paice hybrid

powertrain prototype showed that Paice’s technology resulted in an improvement of 20 miles per

gallon (MPG) over a vehicle using a conventional gasoline engine. In fact, Paice’s prototype

achieved a mileage that was 16.5 MPG greater than existing fuel economy standards (CAFE).

Paice’s prototype achieved this improvement in fuel economy without sacrificing vehicle

performance and while significantly reducing harmful emissions. Further, the levels of regulated

emissions produced by Paice’s prototype, such as nitrogen oxides (NOx), hydrocarbons (HC),

and carbon monoxide (CO), were so low that Paice had to acquire the most sensitive testing

equipment available to detect the emissions. Paice’s technology achieved regulated emissions

levels 95 percent below existing standards.



12179/6/03213137.DOCXv1                          7
             Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 8 of 31



   PAICE’S WORK WITH LEADING AUTOMAKERS & INDUSTRY RECOGNITION

          21.      Between 1999 and 2004, Paice worked with and/or provided information to Ford,

GM, VW, BMW, DaimlerChrysler and other major automakers, and their suppliers to introduce

the emissions and fuel economy advantages of using Paice’s patented technology and to

persuade them to license it. During this period, Paice presented its hybrid vehicle teachings at

conferences where it appeared on panels with Toyota and Ford, and authored technical papers

published by the Society of Automotive Engineers (SAE). In addition, Paice twice testified at

Congressional hearings alongside major auto companies in 2001 and 2002 regarding the reform

of the CAFE standards.

          22.      The immense potential of Paice’s technology has been recognized by some of the

most prominent automotive engineers and engineering societies. Among the first was Robert

Templin, a U.S. auto industry icon famous for his work as chief engineer of Cadillac and

technical director of General Motors Research Laboratory. Mr. Templin devoted the remainder

of his life to Paice by serving as a member of the Paice Board of Directors for more than 15

years until his death in 2009. Additionally, Dr. Severinsky was assisted in inventing the

Asserted Patents by the late Theodore Louckes, an automotive engineer who spent 40 years at

General Motors and was Chief Engineer of Oldsmobile. Mr. Louckes served as Paice’s Chief

Operating Officer from 1998 through 2005. Dr. Severinsky was also awarded the prestigious

Thomas A. Edison Patent Award from the American Society of Mechanical Engineers in 2009,

and inducted into the University of Maryland Clark School of Engineering’s Innovation Hall of

Fame in 2008 for his pioneering work in developing hybrid technology.

          23.      Moreover, Paice’s hybrid patents have been recognized as the most important in

the automotive industry. Griffith Hack, an Australian law firm specializing in intellectual



12179/6/03213137.DOCXv1                         8
             Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 9 of 31



property, conducted an independent analysis of 58,000 hybrid vehicle technology patents in

2009-2010 and identified the most dominant hybrid vehicle patents in the world. Acknowledging

Paice’s cutting-edge work, the Griffith Hack study concluded that Paice owns four of the world’s

ten most dominant hybrid vehicle patents—more than Toyota, Ford, and Honda combined.

Paice’s ’672 Patent (from which all of the Asserted Patents claim priority) was ranked #1, and

three other Paice patents were ranked #2, #4 and #7. Before it was brought to Paice’s attention

by a media report, the Paice team had no knowledge of Griffith Hack, nor its patent ranking

system.

                                  PAICE FORCED INTO LITIGATION

           24.     Paice’s technology has now been licensed by many major automakers, including

Toyota, Ford, Hyundai, Kia, Honda, and other licensees.3 Paice’s licensees include some of the

world’s largest automakers and together account for the majority of all hybrid vehicle sales in the

U.S. Many of these companies spent years corresponding with Paice, scrutinizing Paice’s

patents, presenting on technical panels with Paice, or working closely with Paice’s engineers to

learn all they could about Paice’s technology. Paice, a small company with limited resources,

was forced to enter into successive litigation campaigns against most of them. Others, such as

Honda, have agreed to license Paice’s technology without litigation.4

                               THE PAICE AND BMW RELATIONSHIP

           25.     BMW is well acquainted with Paice and its patents. Paice and BMW began their

relationship in the early 2000s, with Paice engineers working to demonstrate their technology to

BMW. At the time, BMW readily expressed interest in Paice’s technology because BMW was

still pushing its diesel technology and was years behind other leading automakers that were


3
    See http://www.paicehybrid.com/licensing-agreements/.
4
    Id.

12179/6/03213137.DOCXv1                             9
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 10 of 31



actively pursuing hybrids. Paice diligently interfaced with BMW, sending the company at its

request, information on its technology, patents and cost advantages. BMW expressed interest

from both its North American and German headquarters. BMW’s interest in Paice peaked in

2004. At that time, Paice had been providing rounds and rounds of detailed computer modeling

and design specifications for BMW’s fellow German automakers, VW and Daimler. Not wanting

to be left behind, Hans Glonner, head of BMW’s hybrid technology, requested that Paice provide

BMW with all of Paice’s detailed technical information.

          26.      Upon information and belief, BMW also sought access to Paice’s technology in

quieter ways. For example, BMW began working with a European agent of Paice’s, culminating

in BMW acquiring that agent’s patents. Those patents were chock full of material learned by the

agent from Paice; unsurprisingly, those patents came later than Paice’s patents. Yet, despite

these maneuvers to learn Paice’s technology, BMW chose not to pursue a business relationship

with Paice, choosing instead a different, more costly path—a path that would lead them back to

Paice.

          27.      As the decade progressed, BMW’s need for Paice’s technology continued to

increase. BMW like its German compatriots continued to pursue diesel engines, which use less

fuel than traditional gasoline engines but produce more harmful NOx emissions. But as gas

prices began to rise in the 2000s and environmental regulations intensified, BMW saw the

writing on the wall. BMW’s competitors started releasing hybrid vehicles that offered superior

fuel efficiency without sacrificing vehicle performance just like Paice’s patented technology

demonstrated years earlier. Late to the hybrid game, BMW joined a Two Mode hybrid alliance

with DaimlerChrysler and General Motors in 2005. Paice had numerous meetings with General

Motors and DaimlerChrysler in the early 2000s including providing DaimlerChrysler its



12179/6/03213137.DOCXv1                        10
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 11 of 31



computer modeling and control algorithms. This two-mode alliance quickly dissolved in 2009,

with the automakers noting that the two-mode system was too expensive and had no future.5 The

following year, BMW released its only vehicle with this costly system, the BMW X6 SUV, and

shortly pulled it from the market. But within the next few years, BMW began employing Paice’s

critical teachings, adding hybrid and plug-in hybrid models to its vehicle line-up with notable

success.

           28.     While BMW has continued selling its hybrid vehicles without regard for Paice’s

and Abell’s patent rights, BMW has never forgotten Paice. Upon information and belief, BMW

has closely monitored Paice’s website, which identifies Paice’s patents, licensees, and ongoing

litigations. Moreover, several of Paice patents (including US, foreign, and patent publications)

are listed on the face of various patents filed by BMW. Upon information and belief, BMW has

also been aware of Paice and its patents via Paice’s highly publicized litigation against

companies like Toyota, Hyundai, and others. For example, Paice obtained jury verdicts for

patent infringement against Toyota in 2005 and Hyundai and Kia in 2014. In the latter case,

Paice asserted, among other patents, the ’347 and ’634 patents, and the jury found all claims

were valid and infringed. The jury awarded Paice damages amounting to $200 a car.

           29.     BMW has also deliberately ignored Paice’s and Abell’s requests to negotiate a

license in good faith. On February 6, 2019, Paice and Abell contacted BMW’s General Counsel,

Dr.Jürgen Reul, inviting BMW to discuss licensing Paice’s patents. In that communication,

Paice indicated that BMW’s hybrid vehicles (e.g., the 330e iPerformance, 530e iPerformance,

740e xDrive iPerformance, i8 Roadster Plug-in, ActiveHybrid 3, ActiveHybrid 5, ActiveHybrid




5
    Krust, Matthew. “BMW, Daimler, GM hybrid alliance nears end.” Automotive News Europe. July 14, 2009.

12179/6/03213137.DOCXv1                            11
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 12 of 31



7, and Mini Countryman Plug-in hybrid) infringe, among other patents, at least one claim from

U.S. Patent Nos. 7,104,347, 7,237,634, and 8,630,761. Paice and Abell received no response.

          30.      On July 11, 2019, Paice and Abell again contacted Dr. Reul in an attempt to agree

to a patent license without litigation. Again, Paice and Abell received no response.

                                                 COUNT I

                               Infringement of U.S. Patent No. 7,104,347

          31.      Plaintiffs reallege and incorporate herein by reference the allegations in paragraphs

2-30 above. As described below, BMW has infringed and continues to infringe the ’347 patent.

BMW has infringed and continues to infringe, for example, at least claim 24 of the ’347 patent

under 35 U.S.C. § 271(a), by making, using, offering for sale or selling within the United States,

or importing into the United States hybrid vehicles (including any cars, sport utility vehicles, or

light duty trucks) such as the 330e iPerformance, 530e iPerformance, 740e xDrive iPerformance,

i8 Roadster Plug-in, ActiveHybrid 3, ActiveHybrid 5, ActiveHybrid 7, and Mini Countryman

Plug-in (collectively, the “’347 Accused Products”) that infringe the ’347 patent either literally

or under the doctrine of equivalents.

          32.      Among the claims of the ’347 patent, claim 24 (dependent on claim 23) recites as

follows:

23. A method of control of a hybrid vehicle,

        said vehicle comprising an internal combustion engine capable of efficiently producing

        torque at loads between a lower level SP and a maximum torque output MTO,

        a battery, and one or more electric motors being capable of providing output torque

        responsive to supplied current, and of generating electrical current responsive to applied

        torque,



12179/6/03213137.DOCXv1                          12
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 13 of 31



        said engine being controllably connected to wheels of said vehicle for applying propulsive

        torque thereto and to said at least one motor for applying torque thereto, said method

        comprising the steps of:

        determining the instantaneous torque RL required to propel said vehicle responsive to an

        operator command;

        monitoring the state of charge of said battery; employing said at least one electric motor to

        propel said vehicle when the torque RL required to do so is less than said lower level SP;

        employing said engine to propel said vehicle when the torque RL required to do so is

        between said lower level SP and MTO;

        employing both said at least one electric motor and said engine to propel said vehicle

        when the torque RL required to do so is more than MTO;

        and employing said engine to propel said vehicle when the torque RL required to do so is

        less than said lower level SP and using the torque between RL and SP to drive said at least

        one electric motor to charge said battery when the state of charge of said battery indicates

        the desirability of doing so;

        and wherein the torque produced by said engine when operated at said setpoint (SP) is

        substantially less than the maximum torque output (MTO) of said engine.

24. The method of claim 23, comprising

        the further step of employing said controller to monitor patterns of vehicle operation over

        time and vary said setpoint SP accordingly.

          33.      For example, and without limitation, one or more of the ’347 Accused Products

meets the limitations of claim 24 (and independent claim 23 from which it depends) of the ’347

patent. For example, on information and belief, the ’347 Accused Products comprise an internal



12179/6/03213137.DOCXv1                        13
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 14 of 31



combustion engine capable of efficiently producing torque at loads between a lower level SP and

a maximum torque output MTO, a battery, and one or more electric motors being capable of

providing output torque responsive to supplied current, and of generating electrical current

responsive to applied torque, said engine being controllably connected to wheels of said vehicle

for applying propulsive torque thereto and to said at least one motor for applying torque thereto.

For example, the ’347 Accused Products have both a “combustion engine” and “synchronous

electric motor” connected to the road wheels and a “lithium-ion high-voltage battery.”6 Upon

information and belief, the “combustion engine runs efficiently” between a setpoint and the

maximum torque output (MTO) of the engine and provides torque to the road wheels (for

propelling the vehicle “under greater acceleration and at higher speeds”).7 The combustion

engine also provides torque to the synchronous electric motor (for charging the lithium ion high-

voltage battery, for example, in “SAVE BATTERY mode”).8 The synchronous electric motor

provides output torque in response to supplied current in “electric mode” and generates electric

current in response to supplied torque in “SAVE BATTERY mode.”9




6
  Exhibit E, BMW eDrive Technology. Setting a new benchmark for efficiency.
7
  Id.
8
  Id.
9
  Id.

12179/6/03213137.DOCXv1                         14
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 15 of 31




Exhibit I, BMW to introduce BMW 530e iPerformance plug-in hybrid at Detroit show

(annotations shown in blue).

           34.     On information and belief, the ’347 Accused Products also determine the

instantaneous road load (RL) required to propel the hybrid vehicle responsive to an operator

command and monitor the state of charge of said battery. For example and on information and

belief, the ’347 Accused Products employ “intelligent energy management ensur[ing] the

combustion engine and electric motor work together to maximum effect in all driving situations,”

which is based on, among other things, road load and the state of charge of the battery.10 On

information and belief, the ’347 Accused Products also operate at least one electric motor to

propel the hybrid vehicle when the RL required to do so is less than a lower level setpoint (SP).

For example and on information and belief, the ’347 Accused Products have a synchronous



10
     Id.

12179/6/03213137.DOCXv1                        15
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 16 of 31



electric motor for propelling the vehicle and employ only the electric motor in an “electric mode

under low and moderate speeds,” which on information and belief takes place when road load is

less than a lower level setpoint.11 On information and belief, the ’347 Accused Products also

operate an internal combustion engine of the hybrid vehicle to propel the hybrid vehicle when

the RL required to do so is between the lower level SP and a maximum torque output (MTO).

For example and on information and belief, the ’347 Accused Products have a combustion

engine and employ the combustion engine “[u]nder greater acceleration and at higher speeds,”

which on information and belief takes place when road load is between the lower level setpoint

and MTO.12         On information and belief, the ’347 Accused Products also operate both the at

least one electric motor and the engine to propel the hybrid vehicle when the torque RL required

to do so is more than the MTO. For example and on information and belief, the ’347 Accused

Products employ the synchronous electric motor and combustion engine to employ a “boost

function” that “maximize[s] the car’s dynamic performance” when, on information and belief,

road load is more than MTO.13        On information and belief, the ’347 Accused Products also

employ said engine to propel said vehicle when the torque RL required to do so is less than said

lower level SP and use the torque between RL and SP to drive said at least one electric motor to

charge said battery when the state of charge of said battery indicates the desirability of doing so;

and wherein the torque produced by said engine when operated at said setpoint (SP) is

substantially less than the maximum torque output (MTO) of said engine. For example and on

information and belief, in “BATTERY SAVE mode,” the ’347 Accused Products employ the

combustion engine even when the road load is below the setpoint such that the engine propels the



11
   Id.
12
   Id.
13
   Id.

12179/6/03213137.DOCXv1                        16
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 17 of 31



vehicle and the torque between the road load and the setpoint substantially less than MTO is used

to charge the battery using the synchronous electric motor.

           35.     On information and belief, the ’347 Accused Products also monitor patterns of

vehicle operation over time and vary the SP accordingly. For example and on information and

belief, the ’347 Accused Products employ “Proactive Driving Assistant” and “ADAPTIVE”

modes of operation to “manage the response of the two drive units” by, among other things,

collecting and analyzing historical information regarding vehicle operation to monitor patterns of

vehicle operation over time to vary the setpoint.14

           36.     As another example, BMW has infringed and continues to infringe claim 38 of

the ’347 patent under 35 U.S.C. § 271(a), by making, using, offering for sale or selling within the

United States, or importing into the United States at least one of the ’347 Accused Products that

infringe the ’347 patent either literally or under the doctrine of equivalents.

           37.     For example, claim 38 (also dependent on claim 23) recites as follows:

The method of claim 23, wherein a clutch connects a first output shaft of or driven by said

engine and/or first motor with a second output shaft of or driven by said second motor connected

to said wheels, and wherein the speeds of said engine and/or first motor and of said second motor

are controlled such that when said clutch is engaged the speeds of the first and second output

shafts are substantially equal, whereby said shafts may be connected by a non-slipping clutch.

           38.     For example, and without limitation, one or more of the ’347 Accused Products

meets the limitations of claim 38 (and independent claim 23 from which it depends as set forth

above) of the ’347 patent. On information and belief, at least one of the ’347 Accused Products

include a clutch that connects a first output shaft of or driven by said engine and/or first motor



14
     Exhibit F, The all-new BMW 330e iPerformance; Exhibit G, 2017 BMW 740e xDrive iPerformance Press Kit.

12179/6/03213137.DOCXv1                           17
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 18 of 31



with a second output shaft of or driven by said second motor connected to said wheels. For

example and on information and belief, at least one of the ’347 Accused Products has an 8-speed

automatic transmission from ZF15 with an engine disconnect clutch (K0) that sits between the

combustion engine and synchronous electric motor and connects an output shaft of the internal

combustion engine and an output shaft of the synchronous electric motor.16

          39.      On information and belief, at least one of the ’347 Accused Products controls the

speeds of said engine and/or first motor and of said second motor such that when said clutch is

engaged the speeds of the first and second output shafts are substantially equal, whereby said

shafts may be connected by a non-slipping clutch. For example and on information and belief, at

least one of the ’347 Accused Vehicles includes a controller that controls the speeds of the

combustion engine and the synchronous electric motor such that their speeds are substantially

equal when the disconnect clutch (K0) is engaged, for example, when the combustion engine is

connected to the driveline by way of the disconnect clutch (K0).17 On information and belief the

controller controls the speeds of the combustion engine and the synchronous electric motor to be

substantially equal such that the shafts may be connected by a non-slipping clutch.18

          40.      In view of the facts alleged above, BMW has knowledge of the asserted patents,

including the ‘347 patent, and its products’ infringement. At the very least, BMW received

notice of infringement of the ’347 patent by virtue of Plaintiffs’ filing a complaint in this case.

          41.      BMW has actively induced and continues to induce the infringement by others,

including its customers, of the ’347 patent under 35 U.S.C. § 271(b) by, among other things,




15
   See Exhibit H, BMW’s iPerformance plug-in hybrid electric vehicle (PHEV) powertrain architecture.
16
   See id.; ZF 8HP automatic transmission for passenger cars, available at
https://www.youtube.com/watch?v=MAynBpfrSv8.
17
   Id.
18
   Id.

12179/6/03213137.DOCXv1                           18
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 19 of 31



manufacturing, selling, offering for sale within the United States and/or importing into the

United States the ’347 Accused Products and providing materials and instructions for operation

of the same, with the specific intent and knowledge that the hybrid vehicles, materials and

instructions direct, teach, or assist others to infringe the ’347 patent by using or operating the

hybrid vehicles in a manner that directly infringes the ’347 patent. For example, BMW provides

materials as well as user manuals that tout the hybrid vehicle technology and instructions on how

to operate BMW hybrid vehicles. BMW’s customers directly infringe the ’347 patent by using

(e.g., driving) the ’347 Accused Products.

          42.      BMW has contributed and continues to contribute to the infringement by others,

including its customers, of the ’347 patent under 35 U.S.C. § 271(c) by, among other things,

manufacturing, selling, offering for sale within the United States and/or importing into the

United the ’347 Accused Products for use in practicing the patented inventions of the ’347

patent, knowing that the hybrid vehicles and components are especially made or adapted for use

in infringement of the ’347 patent, embody a material part of the inventions claimed in the ’347

patent, and are not staple articles of commerce suitable for substantial non-infringing use.

BMW’s customers directly infringe the ’347 patent by using (e.g., driving) the ’347 Accused

Products.

          43.      As a result of BMW’s past and continued unlawful infringement of the ’347

patent, Plaintiffs have suffered and will continue to suffer damage. Plaintiffs are entitled to

recover damages adequate to compensate for that infringement in an amount that will be

ascertained at trial, but in no event less than a reasonable royalty.

          44.      On information and belief, BMW’s acts of infringement have been willful and are

made with knowledge of Plaintiffs’ rights in the ’347 patent. As stated and alleged above, Paice



12179/6/03213137.DOCXv1                        19
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 20 of 31



disclosed to BMW its patented technology as early as 2000 vis-à-vis in-person discussions and

technological information. Paice and Abell have more recently contacted BMW in an attempt to

engage in good faith licensing negotiations concerning BMW’s infringement of the ’347 patent.

BMW did not respond to Paice and Abell and has continued to infringe the ’347 patent unabated

by Paice’s and Abell’s request and with knowledge of the ’347 patent and its infringement of the

same. Such acts constitute willful and deliberate infringement, entitling Plaintiffs to enhanced

damages and reasonable attorney fees.

                                                COUNT II

                                Infringement of U.S. Patent No. 7,237,634

          45.      Plaintiffs reallege and incorporate herein by reference the allegations in paragraphs

2-44 above. As described below, BMW has infringed and continues to infringe, for example, at

least claim 33 of the ’634 patent under 35 U.S.C. § 271(a), by making, using, offering for sale or

selling within the United States, or importing into the United States hybrid vehicles (including

any cars, sport utility vehicles, or light duty trucks) such as the 330e iPerformance, 530e

iPerformance, 740e xDrive iPerformance, i8 Roadster Plug-in, ActiveHybrid 3, ActiveHybrid 5,

ActiveHybrid 7, and Mini Countryman Plug-in (collectively, the “’634 Accused Products”) that

infringe the ’634 patent either literally or under the doctrine of equivalents.

          46.      Among the claims of the ’634 patent, claim 33 recites as follows:

A method for controlling a hybrid vehicle, comprising:

          determining instantaneous road load (RL) required to propel the hybrid vehicle

          responsive to an operator command;

          operating at least one electric motor to propel the hybrid vehicle when the RL required to

          do so is less than a setpoint (SP);



12179/6/03213137.DOCXv1                          20
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 21 of 31



           operating an internal combustion engine of the hybrid vehicle to propel the hybrid vehicle

           when the RL required to do so is between the SP and a maximum torque output (MTO)

           of the engine, wherein the engine is operable to efficiently produce torque above the SP,

           and wherein the SP is substantially less than the MTO;

           operating both the at least one electric motor and the engine to propel the hybrid vehicle

           when the torque RL required to do so is more than the MTO;

           and monitoring patterns of vehicle operation over time and varying the SP accordingly.

           47.     For example, and without limitation, one or more of the ’634 Accused Products

meets the limitations of claim 33 of the ’634 patent. For example, on information and belief, the

’634 Accused Products employ a method of controlling a hybrid vehicle comprising determining

instantaneous road load (RL) required to propel the hybrid vehicle responsive to an operator

command. For example and on information and belief, the ’634 Accused Products employ

“intelligent energy management ensur[ing] the combustion engine and electric motor work

together to maximum effect in all driving situations,” which is based on, among other things,

road load.19 On information and belief, the ’634 Accused Products also operate at least one

electric motor to propel the hybrid vehicle when the RL required to do so is less than a setpoint

(SP). For example and on information and belief, the ’634 Accused Products have a

“synchronous electric motor” for propelling the vehicle and employ only the electric motor in an

“electric mode under low and moderate speeds,” which on information and belief takes place

when road load is less than a setpoint.20 On information and belief, the ’634 Accused Products

also operate an internal combustion engine of the hybrid vehicle to propel the hybrid vehicle

when the RL required to do so is between the SP and a maximum torque output (MTO) of the


19
     Exhibit E, BMW eDrive Technology. Setting a new benchmark for efficiency.
20
     Id.

12179/6/03213137.DOCXv1                            21
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 22 of 31



engine, wherein the engine is operable to efficiently produce torque above the SP, and wherein

the SP is substantially less than the MTO. For example and on information and belief, the ’634

Accused Products have a “combustion engine” and employ the combustion engine “[u]nder

greater acceleration and at higher speeds,” which on information and belief takes place when

road load is between the setpoint and MTO.21         Upon information and belief, the “combustion

engine runs efficiently” between a setpoint (that is substantially less than MTO) and MTO.22




Exhibit I, BMW to introduce BMW 530e iPerformance plug-in hybrid at Detroit show

(annotations shown in blue).

           48.     On information and belief, the ’634 Accused Products also operate both the at least

one electric motor and the engine to propel the hybrid vehicle when the torque RL required to do



21
     Id.
22
     Id.

12179/6/03213137.DOCXv1                         22
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 23 of 31



so is more than the MTO. For example and on information and belief, the ’634 Accused

Products employ the synchronous electric motor and combustion engine to employ a “boost

function” that “maximize[s] the car’s dynamic performance,” that takes place, on information

and belief, when road load is more than MTO.23            On information and belief, the ’634 Accused

Products also monitor patterns of vehicle operation over time and vary the SP accordingly. For

example and on information and belief, the ’634 Accused Products employ “Proactive Driving

Assistant” and “ADAPTIVE” modes of operation to “manage the response of the two drive

units” by, among other things, collecting and analyzing historical information regarding vehicle

operation to monitor patterns of vehicle operation over time to vary the setpoint.24

           49.     In view of the facts alleged above, BMW has knowledge of the asserted patents,

including the ‘634 patent, and its products’ infringement.

           50.     BMW has actively induced and continues to induce the infringement by others,

including its customers, of the ’634 patent under 35 U.S.C. § 271(b) by, among other things,

manufacturing, selling, offering for sale within the United States and/or importing into the

United States the ’634 Accused Products and providing materials and instructions for operation

of the same, with the specific intent and knowledge that the hybrid vehicles, materials and

instructions direct, teach, or assist others to infringe the ’634 patent by using or operating the

hybrid vehicles in a manner that directly infringes the ’634 patent. For example, BMW provides

materials as well as user manuals that tout the hybrid vehicle technology and instructions on how

to operate BMW hybrid vehicles. BMW’s customers directly infringe the ’634 patent by using

(e.g., driving) the ’634 Accused Products.




23
     Id.
24
     Exhibit F, The all-new BMW 330e iPerformance; Exhibit G, 2017 BMW 740e xDrive iPerformance Press Kit.

12179/6/03213137.DOCXv1                           23
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 24 of 31



          51.      BMW has contributed and continues to contribute to the infringement by others,

including its customers, of the ’634 patent under 35 U.S.C. § 271(c) by, among other things,

manufacturing, selling, offering for sale within the United States and/or importing into the

United States the ’634 Accused Products for use in practicing the patented inventions of the ’634

patent, knowing that the hybrid vehicles and components are especially made or adapted for use

in infringement of the ’634 patent, embody a material part of the inventions claimed in the ’634

patent, and are not staple articles of commerce suitable for substantial non-infringing use.

BMW’s customers directly infringe the ’634 patent by using (e.g., driving) the ’634 Accused

Products.

          52.      As a result of BMW’s past and continued unlawful infringement of the ’634

patent, Plaintiffs have suffered and will continue to suffer damage. Plaintiffs are entitled to

recover damages adequate to compensate for that infringement in an amount that will be

ascertained at trial, but in no event less than a reasonable royalty.

          53.      On information and belief, BMW’s acts of infringement have been willful and are

made with knowledge of Plaintiffs’ rights in the ’634 patent. As stated and alleged above, Paice

disclosed to BMW its patented technology as early as 2000 vis-à-vis in-person discussions and

technological information. Paice and Abell have more recently contacted BMW in an attempt to

engage in good faith licensing negotiations concerning BMW’s infringement of the ’634 patent.

BMW did not respond to Paice and Abell and has continued to infringe the ’634 patent unabated

by Paice’s and Abell’s request and with knowledge of the ’634 patent and its infringement of the

same. Such acts constitute willful and deliberate infringement, entitling Plaintiffs to enhanced

damages and reasonable attorney fees.




12179/6/03213137.DOCXv1                        24
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 25 of 31



                                                COUNT III

                               Infringement of U.S. Patent No. 8,630,761

          54.      Plaintiffs reallege and incorporate herein by reference the allegations in paragraphs

2-53 above. As described below, BMW has infringed and continues to infringe the ’761 patent,

for example, at least claim 2 of the ’761 patent under 35 U.S.C. § 271(a), by making, using,

offering for sale or selling within the United States, or importing into the United States hybrid

vehicles (including any cars, sport utility vehicles, or light duty trucks) such as the 330e

iPerformance, 530e iPerformance, 740e xDrive iPerformance, i8 Roadster Plug-in, ActiveHybrid

3, ActiveHybrid 5, ActiveHybrid 7, and Mini Countryman Plug-in (collectively, the “’761

Accused Products”) that infringe the ’761 patent either literally or under the doctrine of

equivalents.

          55.      Among the claims of the ’761 patent, claim 2 (dependent on claim 1) recites as

follows:

1. A method of operation of a hybrid vehicle, comprising steps of:

          storing and supplying electrical power from a battery bank,

          applying torque to road wheels of said hybrid vehicle from one or both of an internal

          combustion engine and at least one traction motor,

          and controlling flow of torque between said internal combustion engine, said at least one

          traction motor, and said road wheels, and controlling flow of electrical power between

          said battery bank and said at least one traction motor employing a controller,

          and wherein said controller derives a predicted near-term pattern of operation of said

          hybrid vehicle by monitoring operation of said hybrid vehicle;




12179/6/03213137.DOCXv1                          25
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 26 of 31



           and controls operation of said at least one traction motor and said internal combustion

           engine for propulsion of said hybrid vehicle responsive to said derived near-term

           predicted pattern of operation of said hybrid vehicle.

2. The method of claim 1,

           wherein said derived predicted pattern of operation comprises at least one repetitive

           pattern of operation of said hybrid vehicle.

           56.     For example, and without limitation, one or more of the ’761 Accused Products

meets the limitations of claim 2 of the ’761 patent. For example, on information and belief, the

’761 Accused Products store and supply electrical power from a battery bank. For example, the

’761 Accused Products have a “lithium-ion high-voltage battery” for storing and supplying

electrical energy.25 On information and belief, the ’761 Accused Products also apply torque to

road wheels of the hybrid vehicle from one or both of an internal combustion engine and at least

one traction motor. For example, the ’761 Accused Products have a “synchronous electric

motor” and a “combustion engine” for applying torque to the road wheels.26




25
     Exhibit E, BMW eDrive Technology. Setting a new benchmark for efficiency.
26
     Id.

12179/6/03213137.DOCXv1                            26
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 27 of 31




Exhibit I, BMW to introduce BMW 530e iPerformance plug-in hybrid at Detroit show

(annotations shown in blue).

           57.     On information and belief, the ’761 Accused Products also control flow of torque

between the internal combustion engine, the at least one traction motor, and the road wheels, and

controlling flow of electrical power between the battery bank and the at least one traction motor

employing a controller. For example, the ’761 Accused Products have a controller that employs

“intelligent energy management ensur[ing] the combustion engine and electric motor work

together to maximum effect in all driving situations” by controlling the flow of torque between

the combustion engine synchronous electric motor, and the road wheels, and by controlling the

flow of electrical power between the synchronous electric motor and the lithium-ion high-voltage

battery.27       On information and belief, the ’761 Accused Products have a controller that derives a



27
     Id.

12179/6/03213137.DOCXv1                         27
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 28 of 31



predicted near-term pattern of operation of said hybrid vehicle by monitoring operation of said

hybrid vehicle. For example and on information and belief, the ’761 Accused Products have a

controller that employs “Proactive Driving Assistant” and “ADAPTIVE” modes of operation to

“manage the response of the two drive units” by, among other things, collecting and analyzing

historical information regarding vehicle operation to derive a predicted near-term pattern of

operation of the hybrid vehicle by monitoring the hybrid vehicle.28 On information and belief,

the ’761 Accused Products control operation of the at least one traction motor and said internal

combustion engine for propulsion of the hybrid vehicle responsive to said derived near-term

predicted pattern of operation of the hybrid vehicle. For example and on information and belief,

the ’761 Accused Products have a controller that employs “Proactive Driving Assistant” and

“ADAPTIVE” modes of operation to “manage the response of the two drive units” by, among

other things, controlling operation of the electric motor and the internal combustion engine for

propulsion of the hybrid vehicle based on the derived near-term predicted pattern of operation of

the hybrid vehicle.29 On information and belief, the derived predicted pattern of operation in the

’761 Accused Products comprises at least one repetitive pattern of operation of said hybrid

vehicle. For example and on information and belief, the predicted near term pattern of operation

derived by the ’761 Accused Products by collecting and analyzing historical information

regarding vehicle operation in “Proactive Driving Assistant” and “ADAPTIVE” modes are

repetitive patterns of operation.30

          58.      In view of the facts alleged above, BMW has knowledge of the asserted patents,

including the ‘761 patent, and its products’ infringement.



28
   Exhibit F, The all-new BMW 330e iPerformance; Exhibit G, 2017 BMW 740e xDrive iPerformance Press Kit.
29
   Exhibit F, The all-new BMW 330e iPerformance; Exhibit G, 2017 BMW 740e xDrive iPerformance Press Kit.
30
   Exhibit F, The all-new BMW 330e iPerformance; Exhibit G, 2017 BMW 740e xDrive iPerformance Press Kit.

12179/6/03213137.DOCXv1                         28
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 29 of 31



          59.      BMW has actively induced and continues to induce the infringement by others,

including its customers, of the ’761 patent under 35 U.S.C. § 271(b) by, among other things,

manufacturing, selling, offering for sale within the United States and/or importing into the

United States the ’761 Accused Products and providing materials and instructions for operation

of the same, with the specific intent and knowledge that the hybrid vehicles, materials and

instructions direct, teach, or assist others to infringe the ’761 patent by using or operating the

hybrid vehicles in a manner that directly infringes the ’761 patent. For example, BMW provides

materials as well as user manuals that tout the hybrid vehicle technology and instructions on how

to operate BMW hybrid vehicles. BMW’s customers directly infringe the ’761 patent by using

(e.g., driving) the ’761 Accused Products.

          60.      BMW has contributed and continues to contribute to the infringement by others,

including its customers, of the ’761 patent under 35 U.S.C. § 271(c) by, among other things,

manufacturing, selling, offering for sale within the United States and/or importing into the

United States hybrid the ’761 Accused Products for use in practicing the patented inventions of

the ’761 patent, knowing that the hybrid vehicles and components are especially made or adapted

for use in infringement of the ’761 patent, embody a material part of the inventions claimed in

the ’761 patent, and are not staple articles of commerce suitable for substantial non-infringing

use. BMW’s customers directly infringe the ’761 patent by using (e.g., driving) the ’761

Accused Products.

          61.      As a result of BMW’s past and continued unlawful infringement of the ’761

patent, Plaintiffs have suffered and will continue to suffer damage. Plaintiffs are entitled to

recover damages adequate to compensate for that infringement in an amount that will be

ascertained at trial, but in no event less than a reasonable royalty.



12179/6/03213137.DOCXv1                        29
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 30 of 31



          62.      On information and belief, BMW’s acts of infringement have been willful and are

made with knowledge of Plaintiffs’ rights in the ’761 patent. As stated and alleged above, Paice

disclosed to BMW its patented technology as early as 2000 vis-à-vis in-person discussions and

technological information. Paice and Abell have more recently contacted BMW in an attempt to

engage in good faith licensing negotiations concerning BMW’s infringement of the ’761 patent.

BMW did not respond to Paice and Abell and has continued to infringe the ’761 patent unabated

by Paice’s and Abell’s request and with knowledge of the ’761 patent and its infringement of the

same. Such acts constitute willful and deliberate infringement, entitling Plaintiffs to enhanced

damages and reasonable attorney fees.

                                              JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury on all

issues so triable.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs Paice and Abell respectfully request the following relief:

                    1) A judgment that the ’347, ’634, and ’761 patents have been infringed by

                          BMW;

                    2) Awarding Paice and Abell damages adequate to compensate for BMW’s past,

                          current, and future infringement, pre- and post-judgment interest as allowed

                          by law, costs, and all other damages permitted by 35 U.S.C. § 284;

                    3) Declaring that this case is an exceptional one under 35 U.S.C. § 285, and

                          awarding Paice and Abell their reasonable attorneys’ fees;

                    4) Awarding Paice and Abell such further, necessary and proper relief as this

                          Court may deem just and reasonable.



12179/6/03213137.DOCXv1                            30
            Case 1:19-cv-03348-SAG Document 1 Filed 11/21/19 Page 31 of 31



Dated: November 21, 2019                Respectfully submitted,


                                         /s/ James P. Ulwick
                                        James P. Ulwick (Fed. Bar No. 00536)
                                        KRAMON & GRAHAM, P.A.
                                        One South Street, Suite 2600
                                        Baltimore, Maryland 21202
                                        Telephone: (410) 752-6030
                                        Facsimile: (410) 539-1269
                                        Email: julwick@kg-law.com


                                        Ruffin B. Cordell (pro hac vice to be filed)
                                        Indranil Mukerji (pro hac vice to be filed)
                                        Brian J. Livedalen (pro hac vice to be filed)
                                        FISH & RICHARDSON P.C.
                                        1000 Maine Avenue, S.W.
                                        Washington, D.C. 20024
                                        Telephone: (202) 783-5070
                                        Facsimile: (202) 783-2331
                                        Email: cordell@fr.com
                                        Email: mukerji@fr.com
                                        Email: livedalen@fr.com

                                        Counsel for Plaintiffs Paice LLC and The Abell
                                        Foundation, Inc.




12179/6/03213137.DOCXv1                31
